Case: 1:18-cv-00623-CAB Doc #: 42 Filed: 05/24/21 1 of 7. PageID #: 574




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 LORRAINE ADELL, etc.,                       )       CASE NO. 1:18CV623
                                             )
                       Plaintiff,            )       SENIOR JUDGE
                                             )       CHRISTOPHER A. BOYKO
                vs.                          )
                                             )       OPINION AND ORDER
 CELLCO PARTNERSHIP d/b/a                    )
 VERIZON WIRELESS,                           )
               Defendant.                    )


 CHRISTOPHER A. BOYKO, SR. J.:

        This matter comes before the Court upon the Motion (ECF DKT #38) of Plaintiff

 Lorraine Adell under 9 U.S.C. § 10(a)(4) to Vacate July 22, 2020 Arbitration Award. For the

 following reasons, Plaintiff’s Motion is denied and Defendant’s alternative request to confirm

 the Arbitration Award is granted.

                                     I. BACKGROUND

        On March 19, 2018, Plaintiff filed her Class Action Complaint (ECF DKT #1). She

 asserted a Breach of Contract Claim on behalf of a class of Verizon Wireless customers,

 seeking damages arising from Defendant’s practices in connection with the imposition of an

 “administrative charge.”
Case: 1:18-cv-00623-CAB Doc #: 42 Filed: 05/24/21 2 of 7. PageID #: 575




        Plaintiff also asserted a claim for Declaratory Relief on behalf of all Verizon Wireless

 telephone customers. Plaintiff contended that the waiver of an Article III adjudication of her

 class-wide Breach of Contract Claim against Defendant is not “voluntary” because of the

 inability to refuse Federal Arbitration Association (“FAA”) arbitration and still receive the

 Verizon equipment and services. She also argued that the arbitration provision in the wireless

 phone agreement is not enforceable because of the “inherent conflict” between arbitration

 under the FAA and the express purposes of the Class Action Fairness Act of 2005 (“CAFA”).

        Defendant filed a Motion (ECF DKT #21) to Compel Arbitration and to Stay

 Proceedings and Plaintiff moved for Partial Summary Judgment on her individual Declaratory

 Judgment claims. (ECF DKT #17).

        The Court issued an Opinion and Order (ECF DKT #32) holding: (1) that Plaintiff’s

 consent to arbitrate disputes pursuant to the Verizon Customer Agreement was knowing and

 voluntary; (2) that to allow Plaintiff to refuse to arbitrate disputes on an individual basis but

 still retain the Verizon equipment and services would necessarily deprive Defendant of its

 rights and force Defendant to accept contractual terms without its voluntary consent; and (3)

 that the arbitration provision is enforceable because if Congress had wanted to override the

 FAA and ban arbitration class action waivers, it could have done so manifestly and expressly

 in the CAFA statute. Accordingly, the Court granted the Motion to Compel Arbitration and

 Stay Proceedings and denied Plaintiff’s Motion for Partial Summary Judgment.

        Next, Plaintiff filed her Motion to Amend for Certification Under 28 U.S.C. § 1292(b)

 the District Court’s March 5, 2019 Order Staying the Action, seeking to take an immediate

 appeal. (ECF DKT #33). By its Opinion and Order dated October 18, 2019, the Court denied


                                                 -2-
Case: 1:18-cv-00623-CAB Doc #: 42 Filed: 05/24/21 3 of 7. PageID #: 576




 Plaintiff’s Motion to Amend for Certification. (ECF DKT #37).

        Thereafter, Plaintiff made a demand for arbitration with the American Arbitration

 Association. After full briefing, the Arbitrator issued an Award on July 22, 2020, agreeing

 with Defendant’s position. (ECF DKT #38-2). The Arbitrator found that the plain language

 of the Customer Agreement was unambiguous and did not require the “administrative charge”

 to be limited to government-related costs. Therefore, the Arbitrator entered an award denying

 all of Plaintiff’s claims and finding entirely in Defendant’s favor. (Id.).

        Within the required ninety-day period, Plaintiff filed the instant Motion to Vacate the

 Arbitrator’s Award. (ECF DKT #38).

                                II. LAW AND ANALYSIS

 Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1, et seq.

        The FAA expresses a “federal policy favoring arbitration.” Bratt Enters., Inc. v.

 Noble Int’l Ltd., 338 F.3d 609, 613 (6th Cir. 2003) (quoting Volt Info. Scis., Inc. v. Bd. of Trs.

 of Leland Stanford Junior Univ., 489 U.S. 468, 475-76 (1989)).

        If a court is called upon to review an arbitrator's decision, the review is very narrow.

 In fact, “it is one of the narrowest standards of judicial review in all of American

 jurisprudence.” Uhl v. Komatsu Forklift Co., Ltd., 512 F.3d 294, 305 (6th Cir. 2008).

        “Courts must refrain from reversing an arbitrator simply because the court disagrees

 with the result or believes the arbitrator made a serious legal or factual error.” Samaan v.

 Gen. Dynamics Land Sys., 835 F.3d 593, 600 (6th Cir. 2016); Solvay Pharms., Inc. v.

 Duramed Pharms., Inc., 442 F.3d 471, 476 (6th Cir. 2006). “Courts thus do not sit to hear

 claims of factual or legal error by an arbitrator as an appellate court does in reviewing


                                                -3-
Case: 1:18-cv-00623-CAB Doc #: 42 Filed: 05/24/21 4 of 7. PageID #: 577




 decisions of lower courts. . . . [A]s long as the arbitrator is even arguably construing or

 applying the contract and acting within the scope of his authority, that a court is convinced he

 committed serious error does not suffice to overturn his decision.” United Paperworkers Int’l

 Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987). The court’s review is extremely

 deferential “because it is the arbitrator's construction of the agreement, not the court's

 construction, to which the parties have agreed.” Beacon Journal Publ. Co. v. Akron

 Newspaper Guild, Local No. 7, 114 F.3d 596, 599 (6th Cir. 1997).

         “[C]onfirmation is a summary proceeding and the court must confirm the award

 where the award is not vacated, modified or corrected[.]” Hall St. Assocs., LLC v. Mattel,

 Inc., 552 U.S. 576, 582, 584 (2008) (emphasis added); Wachovia Sec., Inc. v. Gangale, 125 F.

 App’x 671, 676 (6th Cir. 2005).

         Pursuant to the FAA, a court may vacate an arbitration award under four

 circumstances:

         (1) where the award was procured by corruption, fraud, or undue means;

         (2) where there was evident partiality or corruption in the arbitrators, or either of

 them;

         (3) where the arbitrators were guilty of misconduct in refusing to postpone the

         hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and

         material to the controversy; or of any other misbehavior by which the rights of any

         party have been prejudiced; or

         (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a

         mutual, final, and definite award upon the subject matter submitted was not made.


                                                 -4-
Case: 1:18-cv-00623-CAB Doc #: 42 Filed: 05/24/21 5 of 7. PageID #: 578




 9 U.S.C. § 10(a).

        The Supreme Court has held that these are the “exclusive grounds” for vacatur. Hall

 St. Assoc., 552 U.S. at 584 (quoting 9 U.S.C. § 9).

        Plaintiff states that her Motion to Vacate (ECF DKT #38) is brought under the fourth

 circumstance listed in 9 U.S.C. § 10(a); and is based “solely on the ground that the arbitrator

 exceeded his authority in arbitrating the matter and issuing the Award because Verizon’s

 arbitration agreement is not enforceable and Plaintiff’s claims are not arbitrable for the

 reasons asserted in Plaintiff’s motion for partial summary judgment denied by the Court’s

 Opinion.” (ECF DKT #38-1 at 5). (Emphasis added).

        Plaintiff admits that these grounds are the same grounds the Court rejected in its

 March 5, 2019 Opinion and Order. Plaintiff also acknowledges that “there has been no

 intervening controlling law which would support the Court’s departure from “the law of the

 case” set out in its Opinion denying Plaintiff’s motion for partial summary judgment on her

 individual declaratory judgment claims.” (ECF DKT #38-1 at 10-11).

        Plaintiff outlines her rationale for moving to vacate the July 22, 2020 Arbitrator’s

 Award as follows:

        Plaintiff’s motion to vacate is being filed anticipating that it will not be granted
        and that the Court will issue a “final decision” denying Plaintiff’s motion to
        vacate brought under the same grounds as her prior motion for partial summary
        judgment—which can then be appealed to the Sixth Circuit as a “final decision
        with respect to an arbitration” under FAA § 16(a)(3) (and also under FAA
        § 16(a)(1)(D), assuming Verizon files a motion to confirm the Award that is
        granted by the Court under FAA § 9). (ECF DKT #38-1 at 10).

        In its Opposition, Defendant contends that the sole basis Plaintiff cites in support of

 her Motion to Vacate is that the Arbitrator “exceeded his authority” because Plaintiff should


                                                -5-
Case: 1:18-cv-00623-CAB Doc #: 42 Filed: 05/24/21 6 of 7. PageID #: 579




 not have been compelled to arbitrate this dispute in the first place. (ECF DKT #40 at 5).

 Defendant argues that this does not justify an order vacating the Arbitration Award.

        Plaintiff counters that she is not asking for a re-hearing by the District Court, but

 rather is “preserving for review by the Sixth Circuit, her challenges to the enforceability of

 Verizon’s arbitration agreement rejected by the Court in its Opinion.” (ECF DKT #41 at 4).

        “The burden of proving that the arbitrators exceeded their authority is very great.”

 Nationwide Mut. Ins. Co. v. Home Ins. Co., 330 F.3d 843, 846 (6th Cir. 2003). Plaintiff fails

 to meet that substantial burden and basically concedes that her Motion is unsound.

        Furthermore, Plaintiff provides no legitimate argument against confirmation of the

 Arbitrator’s Award. In her Reply Brief (ECF DKT #41 at 6), Plaintiff states: “Although

 Plaintiff does not concede that Verizon’s cross-motion should be granted, Plaintiff’s grounds

 in opposition are the same grounds in support of her motion to vacate.”

        The Court finds that Plaintiff’s basis for opposing confirmation fares no better than the

 basis she posits for vacating the Award.

                                    III. CONCLUSION

        For these reasons, and because the Court’s review of arbitration awards is so narrow,

 the Motion (ECF DKT #38) of Plaintiff Lorraine Adell under 9 U.S.C. § 10(a)(4) to Vacate

 July 22, 2020 Arbitration Award is denied and Defendant’s alternative request to confirm the

 Arbitration Award is granted.

        IT IS SO ORDERED.

        DATE: May 24, 2021

                                       s/Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO

                                                -6-
Case: 1:18-cv-00623-CAB Doc #: 42 Filed: 05/24/21 7 of 7. PageID #: 580




                                Senior United States District Judge




                                       -7-
